        Case 1:18-cv-03092-TDC Document 119 Filed 04/23/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

   GARRETH PARKS,                                 )
                                                  )
              Plaintiff,                          )     Case No. 18-cv-3092
                                                  )
              v.                                  )
                                                  )
   BALTIMORE POLICE                         )     Hon. Theodore D. Chuang
   DEPARTMENT, et al.,                      )
                                                  )
              Defendants.                         )

                           JOINT STIPULATION FOR DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Garreth Parks

and Defendants Baltimore Police Department, Todd Tugya, John Riddick, Blane Vucci,

Joseph Phelps, Tom Pfeiler, Joseph Mueller, Ray Laslett, Donald Watson, Paul Dean,

Jennifer Grant as personal representative of the Estate of Barry Grant, Gordon Carew,

Brian Ford, Kevin Buie, Joseph Jefferson, Brian Horton, Jacob Deaven, as personal

representative of the Estate of Charles Hagee, and Kimberly Parks, through counsel, jointly

stipulate to the dismissal with prejudice of the above-captioned action, and each party to

bear their own attorneys’ fees and costs.



Dated: April 23, 2020
        Case 1:18-cv-03092-TDC Document 119 Filed 04/23/20 Page 2 of 3



                                    RESPECTFULLY SUBMITTED,

/s/ Renee Spence                          /s/ Kara K. Lynch
One of Plaintiff’s Attorneys              Attorneys for Baltimore Police Department

Jon Loevy*                                Kara K. Lynch
Renee Spence*                             Natalie R. Amato
Gayle Horn                                Justin S. Conroy
Katie Roche                               BALTIMORE CITY DEPARTMENT OF
LOEVY & LOEVY                             LAW
311 N. Aberdeen Street, 3rd Fl.           Office of Legal Affairs
Chicago, IL 60607                         City Hall, Room 101
(312) 243-5900                            100 N. Holliday Street
spence@loevy.com                          Baltimore, MD 21202
*Admitted pro hac vice                    (410) 396-2496
                                          kara.lynch@baltimorepolice.org
                                          natalie.amato@baltimorecity.gov
                                          justin.conroy@baltimorepolice.org

                                          /s/    Avi T. Kamionski
                                          Attorneys for the Individual Defendants

                                          Avi Kamionski
                                          Shneur Nathan
                                          Theresa Concepcion
                                          Mayer Engelsberg
                                          NATHAN & KAMIONSKI, LLP
                                          33 W. Monroe, Suite 1830
                                          Chicago, IL 60603
                                          (312) 612-1928
                                          akamionski@nklawllp.com




                                      2
        Case 1:18-cv-03092-TDC Document 119 Filed 04/23/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Renee Spence, an attorney, certify that on April 23, 2020, I caused the foregoing

stipulation to be filed via the Court’s CM/ECF electronic filing system, which effected

service on all counsel of record.

                                                  /s/ Renee Spence
                                                  One of Plaintiff’s Attorneys




                                              3
